Citation Nr: 1022001	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  01-00 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by lower extremity pain.

2.  Entitlement to an initial rating in excess of 30 percent 
for bronchial asthma.

3.  Entitlement to an initial, compensable rating for the 
residuals of a fracture of the tarsonavicular bone of the 
left foot, from October 5, 1999, through May 9, 2001.

4.  Entitlement to a rating in excess of 10 percent for the 
residuals of a fracture of the tarsonavicular bone of the 
left foot, from May 10, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from March 1997 to October 
1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2000 rating decision in which the RO, inter 
alia, granted service connection for bronchial asthma 
(assigned an initial rating of 10 percent), and for residuals 
of a fracture of the tarsonavicular bone of the left foot 
(assignined an initial, noncompensable rating), each 
effective October 5, 1999.  Pursuant to this decision, the RO 
also denied service connection for plantar fasciitis, and 
bilateral lower extremity pain at multiple locations.  In May 
2000, the Veteran filed a notice of disagreement (NOD) with 
the assigned initial ratings for bronchial asthma and the 
residuals of a fracture of the tarsonavicular bone of the 
left foot, and with the denial of service connection for 
plantar fasciitis and bilateral lower extremity pain.  A 
statement of the case (SOC) was issued in November 2000, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in January 2001.

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection for 
bronchial asthma and residuals of a fracture of the 
tarsonavicular bone of the left foot, the Board characterized 
these claims in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability

In , in a January 2001 rating decision, the RO granted higher 
ratings of 30 percent for bronchial asthma, effective October 
5, 1999,  and 10 percent for residuals of a fracture of the 
tarsonavicular bone of the left foot, effective May 10, 2001.  
Inasmuch as higher ratings  for bronchial asthma are 
available,   higher ratings for residuals of a fracture of 
the tarsonavicular bone of the left foot are  available 
before and after May 10, 2001, and the Veteran is presumed to 
seek the maximum available benefit for a disability, Board 
has characterized the appeal as encompassing all three 
matters set forth on the title page.  See Fenderson, 12Vet. 
App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In her substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge at the RO.  However, in 
correspondence received in October 2008, the Veteran's 
representative withdrew the hearing request.

In August 2003, the Board remanded the Veteran's claims to 
the RO for further action.  In March 2005, the Board again 
remanded the Veterans claims to the RO, then  via the Appeals 
Management Center (AMC) in Washington, DC.  Most recently, 
after completing the requested action, the RO, in an April 
2009 rating decision, granted service connection for equinus 
with bilateral plantar fasciitis, effective October 5, 1999, 
representing a full grant of that benefit sought.  However, 
the RO  continued to deny the remaining claims, as reflected 
in a January 2010 supplemental SOC (SSOC), and returned these 
matters on appeal to the Board for further appellate 
consideration.

The Board's decision addressing the claims for an initial 
rating in excess of 30 percent for bronchial asthma, for an 
initial compensable rating for the residuals of a fracture of 
the tarsonavicular bone of the left foot (from October 5, 
1999, through May 9, 2001), and for a a rating in excess of 
10 percent for the residuals of a fracture of the 
tarsonavicular bone of the left foot ( from May 10, 2001), is 
set forth below.  The claim for service connection for a 
disability manifested by lower extremity pain is addressed in 
the remand following the order; that matter is agaom being 
remanded to the RO, via the AMC, for further action.  VA will 
notify the appellant when further action, on his part, is 
required.




FINDINGS OF FACT

1.  All notification and development actions needed to 
adjudicate each claim on appeal fairly have been 
accomplished. 

2.  Since the October 5, 1999 effective date of the grant of 
service connection, the Veteran's bronchial asthma has been 
manifested by a level of Forced Expiratory Volume in one 
second greater than 55 percent of predicted value, a ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity greater than 55 percent, and daily inhalational or 
oral bronchodilator therapy.

3.  For the period from October 5, 1999 tthrough May 9, 2001, 
the Veteran's tarsonavicular bone of the left foot was 
manifested by no compensable symptomatology.

4.  Since May 10, 2001, the Veteran's tarsonavicular bone of 
the left foot has been manifested by symptoms of no more than 
overall moderate foot disability..  


CONCLUSIONS OF LAW

1.  The criteria for an initial  rating in excess of 30 
percent for bronchial asthma are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 
6602 (2009).

2.  The criteria for an initial, compensable rating for the 
residuals of a fracture of the tarsonavicular bone of the 
left foot, for the period from October 5, 1999 through May 9, 
2001, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5283, 5284 (2009).

3.  The criteria for a rating in excess of 10 percent for the 
residuals of a fracture of the tarsonavicular bone of the 
left foot, from May 10, 2001, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5283, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, after the RO's awards of service connection 
and the Veteran's disagreement with initial ratings assigned 
for his bronchial asthma and left foot disability ,poat-
rating letters in  August 2001, March 2004, and October 
2008provided notice to the Veteran explaining what 
information and evidence was needed to substantiate the 
claims for higher rating, what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA; these letters also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the above-described notice,  and 
opportunity for the Veteran to respond, the January 2010 SSOC 
reflects readjudication of the claims.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board also notes that the January 2010 SSOC set forth the 
applicable criteria for evaluating the disabilities under 
consideration (which suffices, in part, for 
Dingeses/Hartman).  While this notice was provided at the 
time of, and not prior to, the last adjudication of the 
claim, the Board also finds that the timing of this notice is 
not shown to prejudice the Veteran.  The claims on appeal 
were not returned to the Board until March 2010, giving the 
Veteran and his representive approximately 60 days to furnish 
argument and/or evidence responsive to the applicable rating 
criteria.  Moreover, documents of record-to particularly 
include the Appellant's Post-Remand Brief filed by the 
Veteran's representative in April 2010-reflect full 
understanding of the criteria for higher ratings for each 
disability under consideration.  Accordingly, any error in 
the timing of the notice is harmless because actual knowledge 
of what the evidence must show to support each claim for 
higher rating is shown. See, e.g., Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of numerous 
VA examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran, and by her representative, on her behalf.  The 
Board also finds that no additional RO action to further 
develop the record in connection with any of the claims is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of any of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.   

A.  Bronchial Asthma

The Veteran's bronchial asthma is rated pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6602.  Under DC 6602, a 30 
percent rating is warranted where the veteran has a Forced 
Expiratory Volume in one second (FEV-1) of 56 to 70 percent 
of predicted value, an FEV-1 to Forced Vital Capacity (FVC) 
ratio of 56 to 70 percent, daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  A 60 percent rating is assigned where FEV-1 is 
40 to 55 percent of predicted value, FEV-1/FVC is 40 to 55 
percent, or where the veteran requires at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned for pronounced asthma where FEV-1 is less than 40 
percent of predicted value, FEV-1/FVC is less than 40 
percent, there is more than one attack per week with episodes 
of respiratory failure, or the veteran requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.

FEV-1 and FEV-1/FVC are determined by pulmonary function 
tests (PFTs), conducted after a bronchodilator is used.  38 
C.F.R. § 4.96.

Considering the pertinent evidence in light of the above, the 
Board finds that an initial rating greater than 30 percent 
for the Veteran's bronchial asthma is not warranted at any 
time since the October 1999  effective date of the grant of 
service connection.

The record reflects that the Veteran's FEV-1 level has never 
been less than 55 percent of predicted value, and that her 
FEV-1/FVC level has never been less than 55 percent.  PFT 
results obtained during VA examinations show that the 
Veteran's post-bronchodilator FEV-1 levels were at 74 
percent, 74.3 percent, and 74.7 percent predicted value in 
December 1999, May 2001, and September 2004, respectively; 
FEV-1/FVC levels were 85 percent, 84 percent, and 81 percent, 
respectively, on those same dates.  The record does not 
indicate that the Veteran's PFT results have worsened since 
the dates of those examinations. 

Furthermore, the record does not reflect monthly visits to a 
physician for care of exacerbations, or any course of 
systemic treatment involving corticosteroids.

The report of the May 2001 VA examination indicates that the 
Veteran reported that her asthma attacks were exacerbated by 
exercise and seasonal allergies, but that she had never been 
hospitalized for an asthma attack.  She was noted at that 
time to have had mild pulmonary function impairment from 
asthma, with a small bronchodilator response.  It was also 
noted at that time that she was currently being treated with 
Albuterol and steroid inhalers.

The report of the September 2004 VA examination indicates 
that the Veteran reported smoking cigarettes once and a 
while, although not on a regular basis; that two years before 
she had visited an emergency room for asthma, at which time 
she was given intravenous steroids; and that she currently 
used only a Proventil inhaler about three to four times every 
other day, as needed.  Also, the report of a January 2009 VA 
examination indicates that the Veteran stated that her 
current symptoms were occasional cough and wheezing, that she 
used an Albuterol inhaler, as needed, and that she used an 
Advair inhaler twice a day.  

The Board notes the July 2009 letter from the Veteran's 
treating physician, F. E., indicating that the Veteran had 
been under F. E.'s care since June 2000, and that F. E. had 
treated the Veteran over the years for bronchial asthma 
exacerbation.  However, there is nothing in F. E.'s letter, 
or in the record, generally, that suggests disability so 
severe as to require monthly, or more frequent, visits to a 
physician for care of exacerbations, or any course of 
systemic treatment involving corticosteroids.  

For all the foregoing reasons, the Board finds no basis for 
any staged rating of the Veteran's bronchial asthma, pursuant 
to Fenderson, and that the claim for a higher initial rating 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Residuals of a Fracture of the Tarsonavicular Bone of the 
Left Foot

The Veteran's residuals of a fracture of the tarsonavicular 
bone of the left foot have been evaluated using the criteria 
under DC 5284, for functional loss of the foot due to injury.  
Under DC 5284, moderate foot disability  warrants a 10 
percent rating,  moderately severe disability warrants a 20 
percent rating , severe foot disability warrants a 30 percent 
rating, and d actual loss of use of the foot warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, DC 5284.

Considering the pertinent evidence in light of the above, the 
Board finds that neither an initial compensable rating for 
the Veteran's residuals of a fracture of the tarsonavicular 
bone of the left foot for the period from October 5, 1999, 
through  May 9, 2001, nor a rating in excess of 10 percent 
for the disability at any time since May 10, 2001, is 
warranted.

For the period from from October 5, 1999, to May 9, 2001, the  
only objective medical evidence pertaining to the severity of 
the e Veteran's left foot disability is the report of a 
December 1999 VA examination.  This report indicates that the 
Veteran then had a full range of motion, both in the ankle 
joint and in all digits of the left foot.  It also indicates 
that her arch was intact, and that there was no tenderness to 
palpation over the dorsal or plantar surface, or swelling, 
heat, or erythema in any joint of the lower left extremity.  
The Veteran was able to stand on her toes and heels without 
difficulty, her gait was within normal limits, and she was 
diagnosed as having a normal clinical examination of the 
lower left extremity.

The Board notes that where the schedular criteria does not 
provide for a noncompensable rating, such a rating shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31.  As, for the period  from October 
5, 1999, through May 9, 2001, the Veteran's residuals of a 
fracture of the tarsonavicular bone of the left foot included 
no symptomatology approximating even moderate foot residuals 
of injury,  an initial, noncompensable  rating forthis period 
is appropriate.
As for the period from May 10, 2001, the report of a VA 
examination on that date indicates that the Veteran's left 
ankle was tender, and that she had difficulty walking on her 
heels.  It also indicates that extension, flexion, adduction, 
and abduction of the left ankle were all normal, but that the 
Veteran had pain with all range of motion.  X-rays of the 
feet revealed  that the body structure was  intact with no 
fracture.   

The report of aSeptember 2004 VA examination indicates that 
the Veteran complained of pain on the top and bottom of her 
left foot.  She also reported throbbing pain in the feet, 
especially after workouts and after being on her feet for a 
long time, and also described locking and popping in the 
feet.  Physical examination showed normal inversion and 
eversion of the left foot, which were 20 degrees and 10 
degrees, respectively.  Ankle range of motion showed 
tightness on dorsiflexion, with 10 degrees of dorsiflexion 
not available.  It was noted that the Veteran's arches were 
painful to palpation, that the joint in the arch, at the 
talonavicular joint of the left foot was painful, and that 
the talonavicular joint was painful to palpation.  X-rays 
revealed no significant changes at the right or left 
talonavicular joints.  

The report of a February 2009 VA podiatry examination 
indicates that the Veteran reported no heat, redness, 
stiffness or weakness of the left foot, but reported pain 
while standing or walking, swelling at rest, fatigability, 
and lack of endurance.  She reported that such pain, 
fatigability, and lack of endurance were in the medial arches 
along the plantar fascia.  On physical examination of the 
left foot, there was  no evidence of swelling, instability or 
weakness, but there was evidence of painful motion, 
tenderness, and abnormal weight bearing.  The Veteran had 
pain with dorsiflexion of the ankle, with the pain in the 
calf muscle and achilles tendon secondary to tightness, and 
mild tenderness on palpation of the planter fascia, with no 
pain over the navicular bone at the site of the prior 
fracture, but with callosities as evidence of abnormal weight 
bearing.  There was also noted to be mild pronation, but no 
evidence of malunion or nonunion of the tarsal or metatarsal 
bones, or pain on manipulation.  The Veteran was noted to 
have severe bilateral equinus, with an inability to dorsiflex 
at the ankle beyond neutral.  There were noted to be no 
abnormal findings in the left navicular articulations, with 
the fracture fully healed without residuals.  The Veteran was 
diagnosed as having a prior left navicular fracture with no 
significant occupational effects.  The VA examiner opined 
that the Veteran's navicular fracture was unrelated to her 
planter fasciitis, and that there was no evidence to suggest 
that the fracture altered in any way the structure of the 
medial arch of the left foot, and that this was supported by 
radiographic evidence.  

The report of an August 2009 VA joints examination indicates 
that there was  tenderness to palpation over the lateral 
aspect of the left ankle around the anterior talofibular 
ligament area, no tenderness to palpation over the heel and 
bottom of the mid foot, and mild tenderness to palpation 
around the left forefoot.  Left ankle dorsiflexion was 0 
degrees without pain, and plantar flexion 0 to 40 degrees 
with pain.  Following three repetitive tests of range of 
motion, no pain was elicited and range of motion remained the 
same.  There was no evidence of fatigue, weakness or lack of 
endurance.  The left foot demonstrated no gross deformity, 
and there was local, diffuse tenderness to palpation around 
the left forefoot, and a very minimum mild hallux valgus.  
The Veteran was diagnosed as having chronic forefoot pain 
likely secondary to metatarsalgia.

Considering the above-cited  medical evidence in light of the 
applicable criteria,  the Board finds that, since May 10, 
2001, the Veteran's residuals of a fracture of the 
tarsonavicular bone of the left foot warrant no more than the 
assigned 10 percent  have  more closely approximated 
"moderately severe" foot injury than "moderate" foot 
injury.

In this case, the medical evidence reflects left foot 
symptomatology of decreased dorsiflexion of the left ankle, 
painful arch of the left foot, painful motion of the left 
foot, abnormal weight bearing, and mild pronation, but that 
such symptomatology is attributable to the Veteran's service-
connected equinus, with plantar fasciitis, a separate for 
which she receives a separate disability rating.  In this 
regard, while noting severe limitation of dorsiflexion of the 
left ankle, painful motion, tenderness, and abnormal weight 
bearing of the left foot, the February 2009 examining VA 
podiatrist indicated that there were no abnormal findings in 
the left navicular articulations, with the Veteran's 
tarsonavicular fracture fully healed without residuals, and 
that there was no evidence to suggest that such fracture in 
any way altered the structure of the medial arch of the left 
foot.  Evaluation of the same manifestations under different 
diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 
4.14 (2009).  See also  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

The Board notes that the medical evidence suggests that some 
symptomatology shown since May 2001 might be related to the 
Veteran's residuals of a fracture of the tarsonavicular bone 
of the left foot, such as pain to palpation of the 
talonavicular joint, which was noted in the September 2004 VA 
examination report, and local, diffuse tenderness to 
palpation around the left forefoot, noted in the August 2009 
VA joints examination report.  However, the Board also notes 
that, in the same September 2004 VA examination report, the 
examiner noted that X-rays revealed no  no significant 
changes at the right or left talonavicular joints.  

In view of this evidence, and the record as a whole, the 
Board finds that, since May 10, 2001, the the symptomatology 
reasonably attributable to the the Veteran's fracture of the 
tarsonavicular bone of the left foot  has more closely 
approximated no more than moderate foot disability, 
consistent with the 10 percent rating awarded.    Clearly, in 
reaching the decision to award the 10 percent from that dated 
, the extent of functional loss due to pain has been 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  However, the objective 
evidence does not support a finding that the Veteran's 
residuals of a fracture of the tarsonavicular bone of the 
left foot include pain (or other symptoms such as weakness 
and/or d fatiguability) disabling as to result in the overall 
moderately severe disability required for the even the  next 
higher, 20 percent rating under Diagnostic Code 5284. 

The Board  also t finds that no other diagnostic code 
provides a basis for higher rating for the left foot 
disability during any period under consideration..  In this 
regard, the Board  under  DC 5283 for malunion or nonunion of 
the tarsal and metatarsal bones, 'moderately severe" 
malunion or nonunion warrants a 20 percent rating.  38 C.F.R. 
§  4.71a, DC 5283.  As the Veteran's fracture of the 
tarsonavicular bone of the left foot has been shown to be 
healed with no malunion or nonunion of the bone shown on X-
rays, this diagnostic code is not applicable for rating the 
Veteran's disability The disability has also not been shown 
to involve any factors that warrant evaluation under any 
other provision of VA's rating schedule.

For all the foregoing reasons, the Board finds that there is 
no basis for any further staged rating of the Veteran's 
residuals of a fracture of the tarsonavicular bone of the 
left foot, pursuant to Fenderson, and that the claims for a 
higher rating, both prior to and from May10, 2001, must be 
denied.  In reaching these  conclusions, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert, 1 Vet. App. at 53-56.




ORDER

An initial rating in excess of 30 percent for bronchial 
asthma is denied.

An initial,compensable rating for the residuals of a fracture 
of the tarsonavicular bone of the left foot, for the period 
from October 5, 1999, through May 9, 2001, is denied.

A rating in excess of 10 percent for the residuals of a 
fracture of the tarsonavicular bone of the left foot, from 
May 10, 2001, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83.  Under the circumstances of 
this case, the Board finds that medical examination and an 
opinion by an appropriate physician would be helpful in 
resolving the claim for service connection. 

The report of an August 2009 VA joints examination indicates 
that the Veteran reported chronic low back pain radiating 
into the bilateral lateral aspect of the thigh for 
approximately 5 years, and was diagnosed as having lumbar 
spondylosis, with bilateral lumbar radiculopathy.  A follow-
up magnetic resonance imaging (MRI) of the lumbar spine 
showed mild multilevel facet arthropathy L5-S1 through L1-L2 
levels in decreasing order of severity, mild bilateral 
foraminal disc bulging changes at the L4-5 and L3-L4 levels 
with bilateral foraminal narrowing at the L5, and to a lesser 
degree L3-L4, levels.

At the time of that examination, the Veteran reported that 
she could not remember having any specific injury to the low 
back in service.  However, it was noted by the VA examiner 
that, according to the claims file, she was treated for back 
pain in service.  Service treatment records confirm that the 
Veteran was treated for lower back pain in February 1998, at 
which time she was diagnosed as having lumbar paraspinal 
muscle spasm.  They also indicate that in February 1999 and 
March 1999 she was treated for complaints of bilateral lower 
extremity pain and diagnosed as having bilateral lower 
extremity pain of uncertain etiology.  

The report of the August 2009 VA joints examination, taken 
together with the diagnoses and treatment reflected in the 
service treatment records, suggest that Veteran may have 
current disability manifested by bilateral lower extremity 
pain related to service.  However, the record includes no 
actual opinion addressing the medical relationship, if any, 
between a current disability manifested by lower extremity 
pain, and service.  Under these circumstances, the Board 
finds that a medical opinion-based on full consideration of 
the Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving the claim for service connection.  See 38 U.S.C.A. 
§ 5103A; (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection for a 
disability manifested by lower extremity pain (as the 
original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to her by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are 
met while the matter is in remand, and that the record before 
the examiner is complete, the RO should also give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim remaining on appeal.  The RO's letter 
to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).   

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should send to the Veteran and 
her representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
remaining claim on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and her 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify 
whether the Veteran has bilateral lumbar 
radiculopathy, or any other current 
disability manifested by lower extremity 
pain.  Then, with respect to each such 
diagnosed disability, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the disability had its onset in or is 
medically related to service.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  
7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.




The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


